Citation Nr: 1456643	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-38 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a gout disorder.

2. Entitlement to service connection for a headache disorder, to include as secondary to service-connected musculoskeletal disabilities and hypertension.

3. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected musculoskeletal disabilities.

4. Entitlement to an initial disability rating for coronary artery disease (CAD) in excess of 10 percent from June 18, 2007 onward and in excess of 30 percent from August 5, 2013 onward. 

5. Entitlement to a disability rating in excess of 10 percent for hypertension.

6. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee (right knee disorder).



7. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee (left knee disorder.

8. Entitlement to a compensable disability rating for bilateral plantar fasciitis with a history of heel spurs (heel disorder).

9. Entitlement to a compensable disability rating for bilateral inguinal hernia repair scars (scar disorder).


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1956 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The July 2008 RO rating decision granted service connection for CAD and rated the disorder as 10 percent disabling effective June 18, 2007.  An October 2014 rating decision increased the Veteran's disability rating for CAD from 10 percent to 30 percent effective August 5, 2013.  The 30 percent disability rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's CAD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



The Virtual VA paperless claims processing system contains evidence that is pertinent to the claim.


FINDINGS OF FACT

1. The Veteran's current gout disorder does not relate to service.

2. The Veteran has not been diagnosed as having a headache disorder that relates to service.

3. The Veteran has not been diagnosed as having a sleep disorder that relates to service.

4. The Veteran's CAD is characterized by dyspnea, fatigue, angina, and dizziness at a workload of greater than 5 metabolic equivalents but not greater than 7 metabolic equivalents.  

5. The Veteran's hypertension is characterized by diastolic pressure under 90 and systolic pressure under 190.  

6. The Veteran's right knee disorder is characterized by flexion equal to or higher than 90 degrees, unlimited extension, no additional limitations of motion after repetitive-use, and no subluxation or lateral instability.

7. The Veteran's left knee disorder is characterized by flexion equal to or higher than 90 degrees, unlimited extension, no additional limitations of motion after repetitive-use, and no subluxation or lateral instability.

8. The Veteran's bilateral heel disorder is characterized by sharp foot/heel pain that is aggravated by physical activity.



9. The Veteran's bilateral abdominal scars are at least 3 centimeters long, stable, and do not have any disabling effects.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a gout disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for entitlement to service connection for a headache disorder, to include as secondary to the Veteran's service-connected musculoskeletal and hypertension disorders, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3. The criteria for entitlement to service connection for a sleep disorder, to include as secondary to the Veteran's service-connected musculoskeletal disorders, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4. The criteria for an initial disability rating for CAD in excess of 10 percent from June 18, 2007 onward and in excess of 30 percent from August 5, 2013 onward have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code (DC) 7005 (2014).

5. The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4. 104,  DC 7101 (2014).

6. The criteria for a disability rating in excess of 10 percent for a right knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DCs 5003, 5257, 5260, 5261.

7. The criteria for a disability rating in excess of 10 percent for a left knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DCs 5003, 5257, 5260, 5261.

8. The criteria for a compensable disability rating for a heel disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DC 5284.

9. The criteria for a compensable disability rating for a scar disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, DC 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

An October 2007 letter notified the Veteran of the elements of service connection and that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities for which he seeks a higher disability rating.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his rating claims and informed the Veteran how VA rates a disability and determines an effective date.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 

contains the Veteran's STRs, military medical records (MMRs), VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).


VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  

VA is not required to provide a medical examination or obtain a medical opinion to make a decision on the Veteran's service connection claims for a gout disorder, headache disorder, and/or a sleep disorder.  In McLendon, the Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The record does not establish that the Veteran had gout in service or that he has a diagnosis for a current headache and/or sleep disorder.  Accordingly, the Veteran's service connection claims do not warrant an examination.

The August 2013 VA examination report is adequate to determine the Veteran's claims for increased ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the examiner did not indicate that he reviewed the Veteran's claims file, he noted the Veteran's self-reported medical history and clearly assessed the Veteran's functional limitations.  There is no indication that a review of the claims file, or the lack thereof, would have altered the examiner's findings or otherwise impacted the adequacy of the VA examination report.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (noting that the review of the claims file does not affect range-of-motion measurements).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidentiary requirements for establishing entitlement to service connection benefits are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any date after separation, however remote, are entitled to service connection, unless the subsequent manifestations are clearly attributable to causes unrelated to service ("intercurrent causes").  § 3.303(b) (2014).

If the evidence does not establish that the disease was chronic at the time of service, service connection may be established with evidence of a continuity of symptoms after service.  The "continuity of symptoms" standard is distinct from the nexus element of the three-part test under Shedden and imposes a lesser evidentiary 

burden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. at 1338-39.

Because the Veteran's gout has been associated with arthritis, and arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and service connection for a gout disorder may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  Id. 

In addition, because the Veteran served continuously for 90 days or more during peacetime service after December 31, 1946, service connection for arthritis/gout may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of his separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.





Service Connection For A Gout Disorder

The Veteran claims that his gout disorder relates to service.  May 2009 Notice of Disagreement (NOD).  Although the Veteran is diagnosed as having a current gout disorder, he was not diagnosed or treated for gout during service and there is no link between his current disorder to service.  The claim is denied.

The Veteran did not have gout in or within a year of service.  His STRs show no complaints of or treatment for gout.  See April 1963, October 1964, April 1967, November 1967, February 1972, October 1974, November 1974, July 1976, November 1978, July 1980 Reports of Medical Examination and History.  A February 1981 VA orthopedic examination-performed less than a year after separation from service-did not note a diagnosis of gout.  MMRs from September 1981 indicate that the Veteran experienced some swelling in his right ankle and knee.  However, an April 1983 VA orthopedic examination was also negative for any mention of a gout disorder.  

MMRs dated October 1984 note a possible "gouty attack" and history of gout symptoms; however, the same records state that gout "has not been documented."  In April 1985, the Veteran was prescribed medication to manage his "arthritic/gout" and in October 1992 he began regular treatment to manage his symptoms.  See MMRs dated October 1992, June 1993, August 1994, December 1994, October 1995, December 1995, December 1996, August 1997, June 1998, June 2004, February 2006.  In June 2012 and March 2013, a private physician noted that the Veteran's gout was stable.

Thus, the medical evidence, to include the Veteran's STRs, fails to show that the Veteran's arthritis/gout manifested during or within a year of service or that it otherwise relates to service.  See February 1981 and April 1983 VA Examination Reports; see also 38 C.F.R. §§ 3.307, 3.309(a); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a disorder was incurred in service).

The Board has considered the Veteran's statements that his gout disorder manifested during service.  The Veteran alleges that his gout began in the late 1970s and that he was diagnosed as having gout in 1981.  See May 2009 NOD; see also November 2007 VA Examination Report.  He also alleges that his gout was caused by the food he was served and ate during his service in the U.S. Air Force.  May 2009 NOD; see also June 2007 Claim.

The medical evidence weighs against the credibility of the Veteran's statements that his gout disorder manifested in service.  STRs do not indicate any complaints of or treatment for gout before separation in September 1980.  Although not determinative, there is no suggestion that the service medical records are incomplete and that the Veteran regularly reported medical problems such as chest pain and high blood pressure during service indicates that he was willing and able to seek treatment for medical issues during active duty.  The absence of any complaints of gout during service is persuasive evidence that the Veteran did not have gout during service and outweighs his present recollection to the contrary. See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring); Curry v. Brown, 7 Vet. App. 59 (1994).  

Whether the Veteran's current gout disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  The Veteran's statements relating gout to service are not based on medical training and/or experience; consequently, they do not constitute competent evidence and are outweighed by medical evidence that shows the Veteran's gout did not manifest for several years after service.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).   

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a gout disorder is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for a Headache Disorder

The Veteran alleges that his headaches result from his service-connected musculoskeletal and hypertensive disorders.  He has not been diagnosed as having a headache disorder and the medical evidence does not indicate that his service-connected disabilities result in headaches.  The claim is denied.

In May 2009, the Veteran reported that the pain associated with his service-connected musculoskeletal disorders causes him to tense up and that this tenseness results in headaches.  He also reported that he becomes tense when he recalls certain incidents from his military service.  May 2009 NOD; see also June 2007 Witness (J.E.) Statement (stating that the Veteran experiences debilitating headaches).

The medical evidence does not indicate that the Veteran has a current headache disorder.  STRs show treatment for several medical problems-chest pain and related heart problems, foot and knee pain-but do not indicate that the Veteran experienced headaches during service.  See July 1976, November 1978, July 1980 Reports of Medical Examination and History.  Post-service medical records also do not indicate a diagnosis of or treatment for headaches.  See February 1981 and April 1983 VA Examination Reports.  Thus, the medical evidence does not indicate that the Veteran has a headache disorder that relates to service.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a headache disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Service Connection For a Sleep Disorder

The Veteran alleges that his sleep disorder results from his service-connected musculoskeletal disorders.  He has not been diagnosed as having a sleep disorder and the medical evidence does not indicate that his service-connected disabilities affect his sleep.  The claim is denied.

In May 2009, the Veteran reported that his chronic physical pain prevents him from sleeping.  He also reported that he has nightmares of in-service incidents that disrupt his sleep.  May 2009 NOD; see also June 2007 Claim.

The Veteran's STRs do not indicate that he experienced sleep problems in service.  See July 1976, November 1978, July 1980 Reports of Medical Examination and History.  The Veteran's post-service medical records also do not document any kind of sleep problems or indicate that the pain associated with his service-connected musculoskeletal disorders prevents him from sleeping.  See February 1981 and April 1983 VA Examination Reports.  Thus, the medical evidence weighs against service connection for a sleep disorder.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a sleep disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Increased Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

Increased Initial Disability Rating for CAD

The Veteran contends that he is entitled to an increased initial disability rating for his service-connected CAD.  The criteria for a disability rating in excess of 10 percent from June 18, 2007 onward and in excess of 30 percent from August 5, 2013 onward have not been met.  The claim is denied.

The RO rated the Veteran's CAD under DC 7005 (coronary artery disease).  38 C.F.R. § 3.102.

DC 7005 requires VA to ascertain whether cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  DC 7005 also requires METs (metabolic equivalents) testing in all cases except when: (1) there is a medical contraindication; (2) the left ventricular ejection fraction (LVEF) has been measured and is 50% or less; (3) chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) a 100% evaluation can be assigned on another basis.  Id.  If LVEF testing is not of record, the cardiovascular disability must be rated based on the alternative criteria unless the examiner states that the LVEF test is needed because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

DC 7005 assigns the following disability ratings: 

10 percent when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or continuous medication is required;

30 percent when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;

60 percent when there is more than one episode of acute congestive heart failure in the past year, when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent; and

100 percent for chronic congestive heart failure, when a workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent

A MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran underwent angioplasty (stent placement) in October 2004 and has a history of atypical chest pain.  See May 2012 PMRs.  He manages his heart condition with prescription medications.  See December 2010, December 2011, May 2012 PMRs.  In November 2007, a VA examiner found no evidence of congestive heart failure and estimated a METs level of 8; however, the examiner's report indicates that the estimated level "provides no useful information."




In January 2010, the Veteran's private physician noted that he had done well after his stent placement and did not experience any chest pain or shortness of breath.  In August 2010, a private aortic screening showed tortuousity of the abdominal aorta, but no evidence of an abdominal aneurysm.  Similarly, in June 2011 a myocardial perfusion imaging study (MPIS) revealed no chest pain with exercise; testing was stopped due to fatigue.  See also December 2011 PMRs (finding no chest pain with exercise and no signs of ischemia, palpitations, syncope, or near syncope).  

In May 2012, a private physician noted that the Veteran's CAD was stable.  The Veteran denied chest pain, diaphroresis, orthopnea, palpitation, and/or syncope.  A year later (June 2012), the Veteran had a normal cardiovascular examination-no chest pain, palpitations, swelling of the extremities, irregular heartbeat, abnormal EKG, or shortness of breath-and in November 2012 he reported being active and walking without any issues, to include syncope, lightheadedness, or chest discomfort.

In March 2013, the Veteran presented with moderate dizziness (experienced twice a week for a few minutes at a time).  However, his cardiovascular functioning was normal on examination.  Two months later (May 2013), he reported that he can walk two miles without difficulty and that he experiences no chest discomfort.  In October 2013, his heart condition was found to be stable.

The August 2013 VA examiner noted that the Veteran was diagnosed as having CAD in 2004 and bilateral enlargement in 2013.  The examiner also noted that the Veteran has not had a myocardial infarction, congestive heart failure, or a heart valve or infectious heart condition.  He did not indicate any left ventricular dysfunction.  The Veteran reported worsening symptoms to include angina, shortness of breath, dizziness, and fatigue.  On physical examination, his heart rate was 68, heart rhythm was regular, and heart sound was normal.  METs testing showed that the Veteran experienced dyspnea, fatigue, angina, and dizziness at a workload of greater than 5 METs but not greater than 7 METs.  

In October 2013, the Veteran reported that he could walk a mile without difficulty and his physician noted an improvement in the Veteran's exercise tolerance.  The following month (November 2013), another (MPIS) indicated normal sinus rhythm, no ischemic ST changes with stress, and normal stress ECG.  The Veteran's right ventricle appeared normal under stress and the left ventricle did not change under stress.  The Veteran stopped the test because of fatigue.  His functional capacity was measured at 7 METs.


The Veteran's CAD does not meet the criteria for an increased initial rating under DC 7005.  See 38 C.F.R. §§ 4.104.  Prior to August 5, 2013 (the date of the Veteran's most recent VA Examination), the Veteran required continuous medication to manage his CAD, but did not experience any dyspnea, fatigue, angina, dizziness, syncope, or cardiac hypertrophy or dilatation.  Thus, the Veteran's CAD does not meet the criteria for a disability rating in excess of 10 percent before August 5, 2013.

Similarly, the August 2013 VA examination and subsequent medical findings indicate that the Veteran's CAD is not sufficiently severe to warrant a disability rating in excess of 30 percent.  The Veteran's symptoms-dyspnea, fatigue, angina, dizziness-only manifest with a workload of 5 METs or more and he has not experienced recent episodes of acute congestive heart failure or left ventricular dysfunction.

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement to a schedular rating for CAD in excess of 10 percent from June 18, 2007 onward and in excess of 30 percent from August 5, 2013 onward is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55. 

Increased Disability Rating for Hypertension

The Veteran contends that he is entitled to an increased disability rating for his service-connected hypertension.  The criteria for a disability raring in excess of 10 percent have not been met throughout the pendency of this claim.  The claim is denied.

The RO evaluated the Veteran's hypertension under DC 7101 (hypertensive vascular).  38 C.F.R. § 4.104.  DC 7101 assigns a disability rating of: 10 percent for diastolic pressure predominantly 100mm or more, systolic pressure predominantly 160mm or more, or for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control; 20 percent for diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more; 40 percent for diastolic pressure predominantly 120mm or more; and 60 percent for diastolic pressure predominantly 130mm or more.  38 C.F.R. § 4.104.

Hypertension is present when the diastolic blood pressure is predominantly 90mm or greater.  Isolated systolic hypertension occurs when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  An initial diagnosis of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The Veteran has a history of benign hypertension, which is effectively managed with prescription medications.  See December 2011 PMRs; June 2012 and November 2012 PMRs; April and March 2013 PMRs.  

In January and December 2010, the Veteran's blood pressure measured 126/84 and 130/80, respectively.  In June 2011, an MPIS found that the Veteran's resting blood pressure was 150/80 and that his peak blood pressure was 190/70.  In December 2011, the Veteran's blood pressure was 140/90 and in May 2012 his blood pressure was 138/78.  See also June 2012 and November 2012 PMRs (measuring blood pressure at 137/76 and 122/80, respectively).  In May 2013, his blood pressure measured 110/70 and in August 2013 the VA examiner measured the Veteran's blood pressure at 140/82, 144/80, and 146/82.  See March 2013 PMRs (noting high blood pressure during a private knee consultation).  An MPIS in November 2013 found that his resting blood pressure was 124/70 and his peak blood pressure was 140/70.  See also May 2013 and October 2013 PMRs (measuring blood pressure at 110/70 and 120/72).

Thus, the medical evidence shows that the Veteran's diastolic pressure is consistently below 110mm and his systolic pressure is consistently below 200mm, respectively.  In fact, the Veteran's diastolic pressure has not exceeded 90 and his systolic pressure has not exceeded 190 (after exercise).  June and December 2011 PMRs.

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement to a schedular rating in excess of 10 percent for hypertension is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55. 


Increased Disability Rating for a Right and a Left Knee Disorder

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  

The Schedule recognizes painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43. 

The RO rated the Veteran's bilateral knee disorder under DC 5260 (limitation of flexion in the knee and leg).  38 C.F.R. § 4.71a.  Because the Veteran has been diagnosed as having degenerative joint disease in his knees (based on X-ray findings), see March 2013 PMRs and the August 2013 VA Examination Report, his bilateral knee disorder is more appropriately rated under DC 5003 (degenerative arthritis).  38 C.F.R. § 4.71a.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) ((holding that the assignment of a particular DC is "completely dependent on the facts of a particular case"); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under DC 5003, degenerative arthritis is rated on the basis of limitation of motion.  See 38 C.F.R. § 4.71a.  DCs 5257, 5260, and 5261 provide rating criteria for limitation of motion of the knee and leg.  Id.

DC 5257 assigns the following disability ratings for recurrent subluxation or lateral instability of the knee: 10 percent for slight instability; 20 percent for moderate instability; and 30 percent for severe instability.  Id.

DC 5260 assigns the following disability ratings for limited flexion of the leg: 0 (zero) percent for flexion limited to 60 degrees; 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees.  Id.

DC 5261 assigns the following disability ratings for limited extension of the leg: 0 (zero) percent for extension limited to 5 degrees; 10 percent for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees.  Id.

In June 2007, the Veteran stated that his bilateral knee disorder prevented him from ambulating properly and from performing his activities of daily living, to include housework and yard work.  In the same month (June 2007), a Witness (J.E.) reported that the Veteran's bilateral knee disorder prevented him from walking long distances, standing for significant periods, or performing his activities of daily living.  See also May 2009 NOD (indicating that the Veteran's bilateral knee disorder results in daily swelling of his limbs and joints).

The November 2007 VA examiner diagnosed mild to moderate degenerative joint disease (DJD) of the left knee and mild DJD of the right knee.  He noted the Veteran's reports of stiffness and swelling.  A physical examination revealed that flexion was 90 degrees bilaterally without pain and that there were no additional limitations of motion due to pain.  The physical examination also revealed no pain, weakness, heat, redness, giving way, lack of endurance, locking, fatigability, dislocation of either knee, effusion, tenderness, or subluxation.

In June 2012, the Veteran's private physician noted that his osteoarthritis had improved.  In March 2013, the Veteran reported experiencing pain with activities of daily living, walking for a maximum of 20 minutes, and difficulty getting up from a chair.  On examination, his right knee had normal flexion and extension and minimal effusion.  His left knee showed mild effusion and mild pain on flexion, mild to moderate joint line tenderness, mild patellofemoral crepitus, and mild compression pain.  In May 2013, the Veteran reported that he had "not been having much pain" in connection with his knees and improved functioning with his activities of daily living (e.g., ascending and descending stairs, getting out of a chair, and walking).  On physical examination his left knee exhibited mild effusion, mild pain on flexion, and mild to moderate medial joint line tenderness.  He exhibited normal right knee flexion and extension.  See also July 2013 and October 2013 PMRs.

The August 2013 VA examiner found that the Veteran's right knee flexion was up to 100 degrees (85 degrees with pain) and that his extension was unlimited (zero degrees).  The Veteran's right knee flexion and extension remained the same after repetitive-use testing.  His left knee flexion was up to 90 degrees without pain and his extension was unlimited (zero degrees).  His left knee flexion and extension also remained the same after repetitive-use testing.  The VA examiner noted that the Veteran's bilateral knee disorder resulted in less movement than normal, pain on movement and tenderness, and that walking can cause flare ups characterized by increased pain, swelling, and redness of the knees.  The examiner also noted no joint instability in the right or left knee, no patellar subluxation or dislocation, and the use of a cane.  He opined that the Veteran's bilateral knee disorder affects his ability to work in that it restricts his ability to stand and walk.

The Veteran's left and right knee disorders do not satisfy the criteria for a disability rating in excess of a 10 percent.  See 38 C.F.R. §§ 4.71a, DC 5257, 5260, 5261.  His right and left knee flexion is 90 degrees or greater and his extension is unlimited.  See  August 2013 VA Examination Report.  In addition, repetitive-use testing does not show further limitations of motion in either of the Veteran's knees and the Veteran does not experience subluxation or lateral instability in either knee.

The Veteran's service-connected bilateral knee disorder is not entitled to compensation under DCs 5256, 5258, 5259, 5262, and 5263 as they require evidence of ankylosis, cartilage dislocation and/or removal, tibia/fibula impairment, and/or genu recurvatum, respectively.  38 CFR 4.71a; see Butts, 5 Vet. App. at 538; see also August 2013 VA Examination Report.

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement to a schedular rating in excess of 10 percent for a right and a left knee disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55. 





Compensable Disability Rating for a Bilateral Heel Disorder

The RO assigned the Veteran's bilateral heel disorder a noncompensable rating under DCs 5276-84.  38 C.F.R. § 4.71a.  DC 5284 applies to foot injuries (other) and provides a rating of: 10 percent for a moderate injury; 20 percent for a moderately severe injury; 30 percent for a severe injury; and 40 percent for actual loss of use of the foot.

The November 2007 VA examiner noted that the Veteran's foot/heel pain was sharp and cramping and aggravated by physical activity.  Physical examination revealed some tenderness in the right heal, but no painful motion, weakness, edema, atrophy, or disturbed circulation in either foot.  Physical examination also revealed no hammer toes, pes cavus, Morton's Metatarsalgia, or hallux valgus or hallux rigidus.  See contra November 2007 Radiology Report (indicating mild hallux valgus without bunion formation or significant arthritic change on the left foot and hallux valgus with moderate DJD and early bunion formation on the right foot).  The examiner found that the Veteran needs to rest after 10 minutes of walking.  

In May 2009, the Veteran indicated that his service-connected musculoskeletal disorders resulted in swelling and that his bilateral heel disorder affected his ability to walk and made his gait unsteady.

The August 2013 VA examiner diagnosed the Veteran as having bilateral plantar fasciitis based on diagnostic imaging.  The examiner found no diagnosis of: Morton's neuroma, metatarsalgia, hammer toe, hallux valgus and/or rigidus, pes clavus, malunion or nonunion of the tarsal or metatarsal bones, foot injury, or weak foot.  Id.  He opined that the Veteran's heel disorder is aggravated by standing and walking.

The Veteran's service-connected bilateral heel disorder is not entitled to a compensable disability rating under DC 5284.  Although the Veteran's heel disorder impacts his ability to stand and walk, he is able to walk for one or two miles without difficulty.  See November 2012, May 2013 PMRs.  Thus, the medical and lay evidence indicates that the Veteran's bilateral heel disorder results in no more than mild symptoms.

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and entitlement to a compensable schedular rating for a bilateral heel disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55. 

Compensable Disability Rating for a Scar Disorder

The Veteran contends that he is entitled to an increased rating for scars that resulted from the repair of his bilateral inguinal hernia.  The criteria for a compensable rating have not been met throughout the pendency of this claim.  The claim is denied. 

The RO rated the Veteran's scars under DC 7805 (scars, other).  DC 7805 provides that scars can be rated on disabling effects not considered in DCs 7800 to 7804.  See 38 C.F.R. § 4.118.  The effects of the Veteran's scarring are best evaluated under DC 5319, which pertains to the functioning of muscles of the abdominal wall and trunk of the body.  38 C.F.R. § 4.75.

DC 5319 assigns the following disability ratings: 0 (zero) percent (non-compensable) for slight functional impairment of the abdominal muscles; 10 percent for moderate functional impairment of the abdominal muscles; 30 percent for moderately severe functional impairment of the abdominal muscles; and 50 percent for severe functional impairment of the abdominal muscles.  38 C.F.R. § 4.75.

The November 2007 VA examiner found that both of the Veteran's abdominal scars measured 3 cm by 0.25 cm.  The examiner also found no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, hyperpigmentation and/or abnormal texture associated with either abdominal scar.



The August 2013 VA examiner noted that the Veteran was diagnosed as having scars as a result of a bilateral inguinal hernia repair in 1962.  She observed that the scar on the Veteran's right groin measured 10 centimeters (cm) by 0.6 cm, the scar on his left groin measured 8 cm by 0.5 cm, and the area covered by both scars was insignificant.  The examiner also observed that neither scar resulted in any functional limitations or other complications (e.g., nerve damage) and that the scars were neither painful nor unstable.

The Veteran's scar disorder does not meet the criteria for a compensable rating under DC 7805, as it rates the disabling effects of the Veteran's scar under DC 5319.  See 38 C.F.R. §§ 4.118, 4.75.  There are no disabling effects associated with the Veteran's scars, to include limited physical functioning.  Because they are not painful or unstable, the scars cannot be rated under DC 7804 (unstable or painful scars).

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a compensable schedular rating for a scar disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55. 

Entitlement to TDIU and Extraschedular Consideration for Service-Connected Disabilities

The Veteran does not allege and the medical evidence does not indicate that his service-connected disorders prevent him from maintaining or sustaining substantially gainful employment.  Consequently, the claim does not raise the issue of entitlement to TDIU.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, the issue of whether that disability resulted in TDIU is also raised).

The Board has considered whether the evaluation of the Veteran's service-connected disorders should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected disorders and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's CAD-dyspnea, angina, dizziness, and fatigue with a workload of seven METs or less-are addressed by the rating criteria.  See 38 C.F.R. § 4.71a, DC 7005.  The symptoms associated with his hypertension (elevated blood pressure), scars (linear scars measuring 3 cm or more on the right and left abdomen), and bilateral heel disorder (heel pain that limits standing and walking) are also addressed by the rating criteria.  38 C.F.R. § 4.104, DC 7101; 38 C.F.R. § 4.118, DC 7805; 38 C.F.R 4.71a, DC 5284.  Similarly, the rating criteria address the symptoms associated with the Veteran's bilateral knee disorder (limited range of motion, swelling and joint pain, mild patellofemoral crepitus, and mild to moderate joint line tenderness).  38 C.F.R § 4.71a, DCs 5003, 5257, 5260, 5261.  

Thus, the rating criteria reasonably describe the limitations associated with the Veteran's service connected disabilities.  The Veteran does not have any symptoms associated with these disabilities that have been left uncompensated or unaccounted for by his assigned schedular ratings.  See Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


(ORDER ON NEXT PAGE)








ORDER

Service connection for gout is denied.

Service connection for a headache disorder, to include as secondary to the Veteran's service-connected musculoskeletal disabilities and hypertension, is denied.

Service connection for a sleep disorder, to include as secondary to the Veteran's service-connected musculoskeletal disabilities, is denied.

An initial disability rating for CAD in excess of 10 percent from June 18, 2007 onward and in excess of 30 percent from August 5, 2013 onward is denied.

A disability rating in excess of 10 percent for hypertension is denied.

A disability rating in excess of 10 percent for DJD of the right knee is denied.

A disability rating in excess of 10 percent for DJD of the left knee is denied.

A compensable disability rating for a bilateral heel disorder is denied.

A compensable disability rating for a bilateral scar disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


